NUMBER 13-18-00401-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


          IN RE PETER BUFFA, M.D., NICHOLAS GREEN, R.N.,
         AND VHS HARLINGEN HOSPITAL COMPANY, LLC D/B/A
           VALLEY BAPTIST MEDICAL CENTER–HARLINGEN


                        On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Conteras, Longoria, and Hinojosa
                             Order Per Curiam

       Relators Peter Buffa, M.D., Nicholas Green, R.N., and VHS Harlingen Hospital

Company, LLC D/B/A Valley Baptist Medical Center–Harlingen filed a petition for writ of

mandamus in the above cause on July 24, 2018. Through this original proceeding,

relators seek to compel the trial court to set aside its June 5, 2018 orders granting motions

for protection and order the production of discovery. Relators have also filed a motion

requesting that we order the trial court to forward the documents which were reviewed in

camera to this Court under seal.
       The Court requests that the real parties in interest, Frank Molina, individually and

on behalf of the estate of Blanca Estella Molina, deceased, Stephanie Molina, Carlos

Molin, and Umang Khetarpal, M.D., or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

       We grant relators’ motion to produce the documents which were tendered to the

trial court for in camera inspection. Accordingly, we request that the trial court provide

this Court with the sealed documents which were reviewed in camera in the underlying

proceedings. Such documents should be filed with this Court, sealed, within ten days

from the date of this order.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
26th day of July, 2018.




                                                2